For Period ended 8/31/12Series 76 File Number 811-07959 Sub-Item 77Q3:Exhibits Because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 8, the following are additional sub-advisers for the series listed above: Adviser name:GRT Capital Partners GP, LLC Is this an adviser or sub-adviser (A/S): S File number:801-62286 City:BostonState: MAZip Code: 02109 Adviser name:OMT Capital Management, LLC Is this an adviser or sub-adviser (A/S): S File number:801-60466 City:San FranciscoState: CAZip Code: 94104 Adviser name:M.A. Weatherbie & Co., Inc. Is this an adviser or sub-adviser (A/S): S File number:801-50672 City:BostonState: MAZip Code: 02110 Adviser name:Connective Capital Management, LLC Is this an adviser or sub-adviser (A/S): S File number:801-74339 City:Palo AltoState: CAZip Code: 94301 For Period ended 8/31/12Series 83 File Number 811-07959 Sub-Item 77Q3:Exhibits Because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 8, the following are additional sub-advisers for the series listed above: Adviser name:Battenkill Capital Management, Inc. Is this an adviser or sub-adviser (A/S): S File number:801-71439 City:AllentownState: NJZip Code: 08501 Adviser name:Crescat Portfolio Management, LLC Is this an adviser or sub-adviser (A/S): S File number:801-69008 City:DenverState: COZip Code: 80202 Adviser name:Sunrise Capital Partners, LLC Is this an adviser or sub-adviser (A/S): S File number:801-74456 City:San DiegoState: CAZip Code: 92130
